702 S.E.2d 439 (2010)
SAMUEL
v.
SAMUEL.
No. A10A1715.
Court of Appeals of Georgia.
September 13, 2010.
Reconsideration Denied October 27, 2010.
Adric Samuel, pro se.
Donna Samuel, pro se.
JOHNSON, Judge.
Adric Samuel appeals pro se the trial court's dismissal of his motion to hold Donna Samuel in contempt for violation of the visitation provisions of the parties' final judgment and decree of divorce. However, his appellate *440 brief fails to include any citations to the record, as required by Court of Appeals Rule 25(a)(1), and his amended notice of appeal specifically states that a transcript of the evidence and proceedings "will not be filed for inclusion in the record on appeal" despite the fact that an evidentiary hearing was held in DeKalb County Superior Court. Since consideration of Adric Samuel's enumerations of error[1] is "dependent upon the transcript of evidence and proceedings and we have no transcript, we must presume that the evidence considered by the trial court supported the findings made."[2] Adric Samuel has failed to meet his burden of demonstrating reversible error in the trial proceedings.[3]
Judgment affirmed.
MILLER, C.J., and PHIPPS, P.J., concur.
NOTES
[1]  These enumerations include assertions that the trial court erred in (1) dismissing e-mail documents submitted by Adric Samuel, (2) allowing into evidence purportedly unsubstantiated statements by Donna Samuel, secondary evidence, and issues unrelated to the contempt motion, and (3) awarding financial reimbursement to Donna Samuel for medical and extracurricular expenses.
[2]  (Citation and punctuation omitted.) Morris v. Surges, 284 Ga. 748, 751(3), 670 S.E.2d 84 (2008).
[3]  Savage v. Savage, 234 Ga. 853, 854, 218 S.E.2d 568 (1975).